Citation Nr: 0003539	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 8, 1995, 
for the assignment of a 30 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1971.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1995 RO rating decision that increased the 
evaluation for PTSD from 10 to 30 percent, effective from 
August 8, 1995.  A January 1998 Board decision granted an 
earlier effective date of February 3, 1995, for the 
30 percent rating for PTSD.

The veteran appealed the January 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  He also appointed Daniel G. 
Krasnegor, attorney, to represent him before the Court.  In a 
June 1999 joint motion to the Court, the parties requested 
that the January 1998 Board decision be vacated and the case 
remanded for readjudication.  In a June 1999 order, the Court 
granted the parties' motion, and the case was thereafter 
returned to the Board.

In a September 1999 letter, the Board asked the veteran's 
attorney whether he would represent him before VA, and 
notified him that if he elected to do so, he should submit 
any additional argument or evidence to the Board within 90 
days.  In correspondence received in November 1999, the 
veteran authorized the attorney to represent him before VA 
with regard to the matter being considered in this decision 
and the attorney notified the Board that he would represent 
the veteran before VA on this matter.  


FINDINGS OF FACT

1.  A December 1992 RO rating decision granted service 
connection for PTSD and assigned a 10 percent evaluation for 
this condition, effective from May 26, 1992.

2.  The veteran was notified of the December 1992 RO rating 
decision in January 1993; his notice of disagreement with the 
evaluation assigned for PTSD was received on December 15, 
1993; the RO sent him a statement of the case in March 1994 
concerning the issue of entitlement to an increased 
evaluation for PTSD; the veteran's substantive appeal with 
this issue was received in August 1994.

3.  There was no correspondence received from the veteran 
within 60 days of the March 1994 statement of the case.

4.  On August 8, 1995, the veteran's claim for an increased 
evaluation for PTSD was received.

5.  The notice of disagreement received on December 15, 1993, 
evinces a belief by the veteran that he is entitled to a 
higher rating for PTSD and constitutes an informal claim for 
an increased evaluation for this disorder; evidence received 
in conjunction with this informal claim support a 30 percent 
rating for PTSD since then.

6.  There was no evidence received within one year prior to 
the December 15, 1993 informal claim for an increased 
evaluation for PTSD showing an intent to apply for an 
increased evaluation for this disorder or showing treatment 
or examination for PTSD.


CONCLUSIONS OF LAW

1.  The December 1992 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1999).

2.  The criteria for an effective date of December 15, 1993, 
for the 30 percent rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 
3.160, 3.400, 4.7, 4.41, 4.132, Code 9411, effective prior to 
November 7, 1996, 4.130, Code 9411, effective as of November 
7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an effective date earlier than August 
8, 1995, for the 30 percent evaluation for PTSD is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

The salient procedural history of the veteran's claim for an 
earlier effective date for the 30 percent evaluation for PTSD 
may be briefly summarized.  A December 1992 RO rating 
decision granted service connection for PTSD and assigned a 
10 percent rating for this disorder, effective from May 26, 
1992.  In January 1993, the RO notified the veteran of the 
December 1992 RO rating decision, and on December 15, 1993, 
his notice of disagreement with the evaluation assigned for 
the PTSD was received.  In March 1994, the RO sent him a 
statement of the case concerning the issue of entitlement to 
a higher rating for PTSD with instructions to submit a VA 
Form 9 or substantive appeal within 60 days.  In August 1994, 
the veteran's VA Form 9 dated in May 1994 was received.  A 
review of the appellate record shows that no correspondence 
was received from the veteran within 60 days of the March 
1994 statement of the case.

The substantive appeal received in August 1994 was not timely 
filed because it was not received within 60 days of mailing 
of the statement of the case in March 1994 or within one year 
from the date of mailing of the notification of the December 
1992 RO rating decision in the letter of January 1993.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Correspondence indicating an intention to appeal 
an item in the statement of the case will be construed as a 
substantive appeal.  38 C.F.R. § 20.202.  The notice of 
disagreement shall be filed within one year from the date of 
mailing of notification of the initial review and 
determination.  The substantive appeal shall be filed within 
60 days from the date of mailing of the statement of the case 
or within the remainder of the one-year period from the date 
of the notification of the initial review and determination 
being appealed.  38 U.S.C.A. § 7105(b)(1) and (d)(3); 
38 C.F.R. § 20.302(b).  If a timely appeal is not filed with 
a determination, the determination becomes final.  
38 U.S.C.A. § 7105(c).  Since the veteran did not submit a 
timely appeal with the December 1992 RO rating decision, this 
decision is final.

The veteran submitted an increased rating claim for PTSD on 
August 8, 1995.  38 C.F.R. § 3.160(f).  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. 
App. 125 (1997).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 


A 10 percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, diagnostic code 9411, 
effective prior to Nov. 7, 1996.


The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only 	during periods of significant 
stress, or; symptoms controlled by continuous 
	medication.-10 percent



A review of the evidence shows the presence of VA and private 
medical reports of the veteran's treatment in 1995 and 1996 
which were received in those years.  No medical evidence of 
the veteran's treatment from the time of the December 1992 RO 
rating decision to the time of the receipt of the December 
15, 1993 notice of disagreement was received, and there was 
no correspondence received from the veteran within this 
period indicating an intent to apply for an increased 
evaluation for PTSD.  

The Court has asked the Board to consider whether the 
veteran's notice of disagreement received on December 15, 
1993, constitutes an informal claim for an increased 
evaluation for PTSD in light of Servello v. Derwinski, 3 Vet. 
App. 196 (1992) holding that the Board is required to 
determine whether a written communication evinces a belief by 
a claimant that he is entitled to a particular benefit.  A 
review of the notice of disagreement received on December 15, 
1993, indicates that the veteran was having problems with 
employment due to PTSD symptoms.  This correspondence when 
considered with other evidence received shortly thereafter, 
such as statements from the veteran's employer and wife, 
indicate that his PTSD has been 30 percent disabling since 
December 15, 1993.  A review of the notice of disagreement 
received on December 15, 1993, and the evidence received 
thereafter, including statements from the veteran in 1994 and 
his formal claim for an increased evaluation for PTSD 
received on August 8, 1995, evince an intent to claim an 
increased evaluation for PTSD and constitute an informal 
claim for this benefit.  38 C.F.R. § 3.155.  Hence, the 
notice of disagreement received on December 15, 1993, is an 
informal claim for an increased evaluation for PTSD.

The evidence received in conjunction with the veteran's 
informal claim for PTSD, received on December 15, 1993, 
support granting a 30 percent evaluation for this disorder 
under the criteria, effective prior to and as of November 7, 
1996.  After consideration of all the evidence, the Board 
holds that it supports granting an earlier effective date of 
December 15, 1993, for the 30 percent rating for PTSD.



ORDER

An earlier effective date of December 15, 1993, for the 
30 percent rating for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

